Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“analysis system” in claim 1;
“storage unit” in claim 1;
“operation input unit” in claim 1;
“display control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
In the instant application:
 the “analysis system” is interpreted as the analysis system of Fig. 2, element 2-8 and paragraphs [0018]-[0019] which includes a reaction disk, having a plurality of reaction vessels 2-10 concentrically disposed; a reagent disk, having a plurality of reagent bottles 2-12 filled with the respective reagents concentrically disposed; a stirring device 2-13, a cleaner 2-14, a light source 2-15, a multi-wavelength photometer 2-16 are disposed around the reaction disk 2-9; a reagent dispensing probe 2-17 is disposed between the reaction disk 2-9 and the reagent disk 2-11; a rack 2-19 on a rack carrier belt 2-21; a plurality of sample vessels 2-20 disposed in the rack 2-19; and a sample dispensing probe 2-18 is disposed between the reaction disk 2-9 and the rack carrier belt 2-21;
The “storage unit” is interpreted broadly as a component of a computer that is able to store data (paragraph [0017]);
The “operation input unit” is interpreted as a keyboard and mouse (paragraph [0017]); and 
The “display control unit” is interpreted as a computer (paragraph [0017]).

The claims contain limitations which are directed to intended uses or capabilities of the claimed automatic analyzer. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

The limitations of the “display control unit” recited in claims 1-5 are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Should applicant desire additional weight regarding the claimed “display control unit”, it is recommended to recite the “display control unit” as being “programmed to” perform the disclosed steps, which would narrow scope of the claims.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 2, claim 2 recites “the used standard solution” in line 3 which is unclear. Since “a standard solution” is established in claim 1, line 3, it is unclear if the “used standard solution” of claim 2 is the same or different from the “standard solution” of claim 1. It is suggested to use a consistent term if referring to the same element, i.e. “standard solution”. Claims 3-5 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 2, claim 2 recites “the used accuracy control sample” in lines 3-4 which is unclear. Since “an accuracy control sample” is established in claim 1, line 3, it is unclear if the “used accuracy control sample” of claim 2 is the same or different from the “accuracy control sample” of claim 1. It is suggested to use a consistent term if referring to the same element, i.e. “accuracy control sample”. Claims 3-5 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites “the used reagent” in line 4 which is unclear. Since “a reagent” is established in claim 1, line 2, it is unclear if the “used reagent” of claim 5 is the same or different from the “reagent” of claim 1. It is suggested to use a consistent term if referring to the same element, i.e. “reagent”.
Regarding claim 5, claim 5 recites “ID” in line 8 which is unclear. It is suggested to recite an unabbreviated form of “ID” to clearly define the term.
Regarding claim 5, claim 5 recites the limitation "the expiration date…of the used standard solution" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim. It would be appreciated for the groups of elements (information of the used reagent, 
Regarding claim 5, claim 5 recites the limitation "the expiration dates…of the used accuracy control sample" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, claim 5 recites the limitation "the measurement dates of the used accuracy control sample" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, claim 5 recites the limitation "the measurement date…of the specimen" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (WO 2016140017 A1).
Regarding claim 1, Nakano teaches an automatic analyzer comprising: an analysis system (Fig. 1, element 1) capable of analyzing a specimen using a reagent, a standard solution, and an accuracy control sample (paragraph [0015] teaches a standard solution, quality control sample, and reagent used when performing analysis operations); a storage unit (25) for storing capable of displaying a reagent use time area in which the reagent is selected in accordance with the instruction from the operation input unit among the reagent, the standard solution, the accuracy control sample, and the analysis result of the specimen, which have been stored in the storage unit, and displaying the analysis result of the specimen which has been analyzed using the reagent, the standard solution, and the accuracy control sample in the reagent use time area (Fig. 3 and paragraphs [0024]-[0027] teaches measurement results of an analysis item displayed on a screen).
Note, as stated previously, the limitations of the “display control unit” is interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). The prior art is structurally capable of performing the claimed functions.
It is suggested to replace “display control unit”, which is currently interpreted under 35 U.S.C. 112(f), with “computer” and further reciting the computer as “programmed to” perform the disclosed steps to give appropriate weight to the functional language.
Regarding claim 2, Nakano teaches all of the elements of the current invention as stated above. Nakano further teaches wherein the display control unit is capable of displaying a use time area of the used standard solution and a use time area of the used accuracy control sample in the reagent use time area (paragraph [0021] teaches calibration results and quality control information are displayed on a display unit); and the display control unit displays the reagent use time area, the standard solution use time area, and the accuracy control sample use time area, each of which is differently highlighted (paragraph [0037] teaches highlighting information). 
Note the limitations of the “display control unit” is interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus, as delineated above.
Regarding claim 3, Nakano teaches all of the elements of the current invention as stated above. Nakano further teaches wherein the display control unit is capable of displaying the use time area of the used standard solution in the reagent use time area, and the use time area of the accuracy control sample in the standard solution use time area. 
Note the limitations of the “display control unit” is interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus, as delineated above.
Regarding claim 4, Nakano teaches all of the elements of the current invention as stated above. Nakano further teaches wherein the display control unit is capable of displaying a predetermined mark which makes a distinction whether or not codes and lots of the reagent, the standard solution, and the accuracy control sample are the same (paragraph [0021] teaches information displayed when a data abnormality occurs). 

Regarding claim 5, Nakano teaches all of the elements of the current invention as stated above. Nakano further teaches wherein the display control unit is capable of displaying a measurement information display area for displaying the code, the lot, an expiration date, a use start date of the used reagent, the code, the lot, the expiration date, a measurement date of the used standard solution, the codes, the lots, the expiration dates, the measurement dates of the used accuracy control sample and a next measured accuracy control sample, and an ID, the measurement date, and a measurement result of the specimen in figures together with the reagent use time area, the standard solution use time area, and the accuracy control sample use area (Fig. 4; paragraph [0034]).
Note the limitations of the “display control unit” is interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus, as delineated above.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 20090214385 A1, hereinafter “Mori”).
Regarding claim 1, Mori teaches an automatic analyzer comprising: an analysis system (Fig. 2, element 2-8) capable of analyzing a specimen using a reagent, a standard solution, and an accuracy control sample (paragraph [0044]); a storage unit (2-7) for storing results of using the reagent, the standard solution, and the accuracy control sample in the analysis system, and capable of displaying a reagent use time area in which the reagent is selected in accordance with the instruction from the operation input unit among the reagent, the standard solution, the accuracy control sample, and the analysis result of the specimen, which have been stored in the storage unit, and displaying the analysis result of the specimen which has been analyzed using the reagent, the standard solution, and the accuracy control sample in the reagent use time area (claim 3 teaches information about analysis and inspection can be displayed on the display unit using characters, colors, and marks).
Note, as stated previously, the limitations of the “display control unit” is interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). The prior art is structurally capable of performing the claimed functions.
It is suggested to replace “display control unit”, which is currently interpreted under 35 U.S.C. 112(f), with “computer” and further reciting the computer as “programmed to” perform the disclosed steps to give appropriate weight to the functional language.
Regarding claim 2, Mori teaches all of the elements of the current invention as stated above. Mori further teaches wherein the display control unit is capable of displaying a use time area of the used standard solution and a use time area of the used accuracy control sample in the reagent use time area; and the display control unit displays the reagent use time area, the standard solution use time area, and the accuracy control sample use time area, each of which is differently highlighted (paragraphs [0059] and [0063] teaches highlighting different items displayed with different color and patterns). 
Note the limitations of the “display control unit” is interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus, as delineated above.
Regarding claim 3, Nakano teaches all of the elements of the current invention as stated above. Nakano further teaches wherein the display control unit is capable of displaying the use time area of the used standard solution in the reagent use time area, and the use time area of the accuracy control sample in the standard solution use time area. 
Note the limitations of the “display control unit” is interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus, as delineated above.
Regarding claim 4, Mori teaches all of the elements of the current invention as stated above. Mori further teaches wherein the display control unit is capable of displaying a predetermined mark which makes a distinction whether or not codes and lots of the reagent, the standard solution, and the accuracy control sample are the same (claim 3 teaches information about analysis and inspection can be displayed on the display unit using characters, colors, and marks). 

Regarding claim 5, Mori teaches all of the elements of the current invention as stated above. Mori further teaches wherein the display control unit is capable of displaying a measurement information display area for displaying the code, the lot, an expiration date, a use start date of the used reagent, the code, the lot, the expiration date, a measurement date of the used standard solution, the codes, the lots, the expiration dates, the measurement dates of the used accuracy control sample and a next measured accuracy control sample, and an ID, the measurement date, and a measurement result of the specimen in figures together with the reagent use time area, the standard solution use time area, and the accuracy control sample use area.
Note the limitations of the “display control unit” is interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus, as delineated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Should the display control unit be recited as computer-implemented functional limitations, as delineated above (MPEP 2114), the following prior art is considered pertinent:

Kaneko et al. (EP 2913787 A1, hereinafter “Kaneko”) teaches an automatic analyzer for analyzing a specimen (paragraph [0002]) an analysis system (Fig. 1, element AA1), storage unit (140), display unit (130) operation input unit (120), and display control unit (100). Kaneko teaches displaying reagent, calibration, accuracy control, and maintenance information (Figs. 3-4) with the use of marks.
Orihashi et al. (EP 1762850 A2, hereinafter “Orihashi”) teaches an analysis system (Fig. 1) for analyzing a specimen using a reagent, a standard solution, and an accuracy control sample (paragraph [0006]), storage unit (102), display unit (paragraph [0014]), operation input unit (paragraph [0014]), and display control unit (104). Orihashi teaches displaying a reagent use time area (Fig. 5) and analysis results (Fig. 5).
Kamihara et al. (US 20130266484 A1, hereinafter “Kamihara”) teaches an automatic analyzer comprising an analysis system (Fig. 1) including a reagent (claim 1), sample (claim 1), and standard solution (claim 5); a storage unit (32) that stores information relating to analytical parameters (paragraphs [0065]-[0067]; claims 1-4), display unit (34), operation input unit 
Murata et al. (US 20110259129 A1, hereinafter “Murata”) teaches an automatic analyzer comprising an analysis system (Fig. 1, element 21) for analyzing a biological sample using a reagent, standard solution, and accuracy control sample (paragraphs [0026], [0027], and [0031]); a storage unit (30); display unit (paragraph [0034]); operation input unit (paragraph [0034], “keyboard”); and display control unit (20). Murata teaches the display control unit displays analysis results, status, lot numbers, and reagent codes (Figs. 4 and 6). Murata teaches displaying information including sample loaded time, sample dispensing time, and remaining time (paragraph [0037]). Murata teaches marks that are displayed to show failed analysis (paragraph [0038]).
Cohen et al. (US 20090150186 A1, hereinafter “Cohen”) teaches a diabetes management system (abstract) comprising a computing device (Fig. 1, element 100; paragraph [0054]) coupled to a display (33) that displays sample information and results (Figs. 5-7B).
Power et al. (US 20090093972 A1, hereinafter “Power”) teaches a meter (Fig. 2a, element 10) to determine and store an analyte concentration reading (abstract) comprising a display (Fig. 2a, element 12) for displaying analysis results (20). Power teaches a user may need to use a test strip to determine if the meter is in proper working condition, which displays a check mark icon (27) on the display. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797